UNITED STATES DISTRICY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

eee ee i ee i i ee er X
SECURITIES AND EXCHAGE COMMISSION,
Plaintiff, 19cv10796 (DLC)
“Vv : ORDER
INTERNATIONAL INVESTMENT GROUP, LLP, re
' ITUSBC SPRY
Defendant. : | DOSUMEN'
POH ELEC PRGALCOA’ALLY PYLED
ee x DCH” ah
DENISE COTE, District Judge: DADE PILED: [2/18/2014

 

 

 

mer

i: ASE TSS

 

On December 17, 2019, the Securities and Exchange
Commission filed a letter with this Court regarding pending
applications for relief from the preliminary asset freeze and
litigation stay ordered pursuant to this Court’s November 26,
2019 Judgment and Preliminary Asset Freeze Order (the “November
26 Order”). Accordingly, it is hereby

ORDERED that Hughes Hubbard & Reed, LLP’s December 9, 2019
application on behalf of International Investment Group, LLC
(“LTIG”) for approval of payments pursuant to a settlement
agreement with certain of its insurers {the “Settlement
Payments”) is granted.

IT TS FURTHER ORDERED that Thompson Hine LLP’s December 9,
2019 application on behalf of Girobank, N.V. and Girobank
International, N.V. (“Girobank”) for relief from the litigation

stay ordered pursuant to the November 26 Order is granted in

 
part. The litigation stay is lifted for the limited purpose of
allowing Girobank to apply to the New York Supreme Court to
adjudicate whether the May 2, 2019 Stipultation and Order entered
in In re Girobank, No. 652135/2019 (N.Y. Sup. Ct. May 2, 2019),
bars the Settlement Payments. Girobank is not authorized to
conduct discovery or seek any sanction for contempt against T1IG.
Girobank also is not authorized to take steps to acquire or
perfect a security interest in any of TIG's property.

IT IS FURTHER ORDERED that BakerHostetler LLP’s (“Baker”)
November 27, 2019 and Ford O’Brien LLP’s (“Ford”) December 4,
2019 applications for leave to seek advancement of legal fees
from IIG’s insurers is denied. For known claims, Baker and Ford
must provide advance notice of claims, including the amounts
being claimed, to other potentially interested persons and
entities, including the insureds identified in the relevant
policies, their insolvency liquidators, as applicable, and
advisory clients of TIG. Recipients of such notice will be
afforded an opportunity to object. Baker and Ford may then

refile their applications with this Court. Baker and Ford may

 
not seek permission to make future unspecified claims for

expenses.

Dated: New York, New York
December 17, 2019

bese be Ly

BENISE COTE
United States District Judge

 

 

 

 
